Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 1 of 9 PageID #: 149




                      EXHIBIT B
FILED: KINGS COUNTY CLERK 11/10/2016 11:53 AM                                  INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 1                  Document 28-4 Filed 07/12/19 Page 2 RECEIVED
                                                                        of 9 PageID #: 150 11/10/2016
                                                                                 NYSCEF:




                                               1 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 3 of 9 PageID #: 151




                                   2 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 4 of 9 PageID #: 152




                                   3 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 5 of 9 PageID #: 153




                                   4 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 6 of 9 PageID #: 154




                                   5 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 7 of 9 PageID #: 155




                                   6 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 8 of 9 PageID #: 156




                                   7 of 8
Case 1:19-cv-01301-RLM Document 28-4 Filed 07/12/19 Page 9 of 9 PageID #: 157




                                   8 of 8
